ATTORNEY GRIEVANCE COMMISSION*                   IN THE COURT OF APPEALS
OF MARYLAND                  *                    OF MARYLAND
                             *
                             *                    Misc. Docket AG, No. 79
     Petitioner              *
                             *                    September Term, 2013
v.                           *
                             *                    IN THE CIRCUIT COURT FOR
ANTHONY MAURICE HARMON       *
                             *                    PRINCE GEORGE’S COUNTY
                             *
     Respondent              *                    CASE NO. CAE 13-37835

                     *********************************************

                                             ORDER

        Upon consideration of the Joint Petition for Disbarment by Consent filed herein and

pursuant to Maryland Rule 16-772, it is this 24th day of July, 2014,

        ORDERED by the Court of Appeals of Maryland that Anthony Maurice Harmon, be, and

he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and

it is further

        ORDERED, that the Clerk of this Court shall remove the name of Anthony Maurice

Harmon from the register of attorneys in the Court and certify that fact to the Client Protection

Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance

with Maryland Rule 16-772(d).



                                                         /s/ Glenn T. Harrell, Jr.
                                                         Senior Judge